731 N.W.2d 94 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary Matthew CARNICOM, Defendant-Appellant.
Docket No. 132803. COA No. 259713.
Supreme Court of Michigan.
May 18, 2007.
On order of the Court, the application for leave to appeal the October 31, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARILYN J. KELLY, J., dissents and states as follows:
I agree with Court of Appeals Judge Cooper that this Court should grant leave to appeal for the purpose of clarifying our opinion in People v. Jacobsen, 448 Mich. 639, 532 N.W.2d 838 (1995). As Judge Cooper pointed out, "[i]f the court provides to indigent defendants the right to a court appointed and funded expert witness, there can be no requirement that the defendant first show the expert will support his claim. Otherwise, the right affords defendants no protection at all."